IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


LAN TU TRINH,                                : No. 127 EAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
KATHLEEN TRINH AND LT                        :
INTERNATIONAL BEAUTY SCHOOL,                 :
INC.,                                        :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2018, the Petition for Allowance of Appeal and

Emergency Petition for Expedited Consideration of Petition for Allowance of Appeal are

DENIED.